Title: From Thomas Jefferson to John Banister, 17 March 1781
From: Jefferson, Thomas
To: Banister, John



Dr Sir
In Council March 17th. 1781

Mr. Dodson receives his balance of £4413.4.11. He also receives for you £6060, but this the board has directed to be [on] account. It was agreed with General Lawson that if his Troopers could furnish Leather, the State Artificers should assist in making Caps, but it never was agreed or intended that the State should purchase Caps for them, and had the demand been made f[or] them in the first Instance it would have been rejected. However as you have advanced the money on the best of motives out of your own pocket they agree to the paiment supposing the Caps either have been delivered to some proper Officer of the State or that they can be recovered. As the advance you made was without their order and was such a one as they could not have made; they are in Hopes you will take measures for tracing the Caps wherever they be so that they may be recovered, and this money may not be a clear Loss to the State. I am, &c.,

T. J.

